People v Jackson (2016 NY Slip Op 02559)





People v Jackson


2016 NY Slip Op 02559


Decided on April 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


202 2686N/13

[*1]The People of the State of New York, Respondent,
vRashsean Jackson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Katharine Skolnick of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for respondent.

Judgment, Supreme Court, New York County (James Burke, J. at diversion hearing; Melissa C. Jackson, J. at plea and sentencing), rendered April 21, 2014, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of 4½ years, unanimously affirmed.
Defendant made a valid waiver of the right to appeal that forecloses review of his judicial diversion and excessive sentence claims (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Jenkins, __ AD3d __, 2016 NY Slip Op 01056 [1st Dept 2016]). The court elicited defendant's appeal waiver separately from its discussion of the trial rights that defendant automatically forfeited upon a guilty plea, and defendant also signed a written waiver, which he acknowledged on the record that he understood and had discussed with counsel. The written waiver cured any ambiguity in the court's colloquy with defendant (see People v Sanders, 25 NY3d 337, 340-342 [2015]; People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248, 256—257 [2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 5, 2016
CLERK